Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 5/9/2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/30/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
Drawings have not been filed as of the mailing of this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gosho (US 6589694) in view of Fang (US 2016/0351898), Kumashiro (US 2003/0068557) and Moganty (US 2017/0305869).
Regarding claim 1, Gosho discloses a lithium secondary battery comprising a positive electrode, a negative electrode, and non-aqueous electrolyte, wherein
the positive electrode includes a current collector and a positive electrode mixture layer formed on at least one surface of the current collector,
a first conductive material, and a second conductive material (10:1-5),
the first conductive material has particle diameter distribution D90 between 3 and 20 um (10:50-55),
Regarding claim 1, the first conductive material has a crystallite diameter between 1 and 10 nm, the crystallite diameter being obtained by a Scherrer’s equation based on a peak intensity attributed to (102) face in which 26 exists within a range of 50 to 52° in an X-ray diffraction pattern derived by means of an X-ray diffraction measurement using Cu-Ka, the instant Specification states:
[0026] By making the particle diameter distribution D90 of the first conductive material between 3 and 20 pm, the first conductive material can enter a relatively large gap between the first positive electrode active materials, thus ensuring a conductive path and obtaining a positive electrode that contributes to good cycle characteristics. In addition, it is possible to obtain a positive electrode having a crystallite diameter of between 1 and 10 nm, which is calculated by the Scherrer's formula from the peak intensity of the peak attributed to the (102) plane existing in the range of 20 of 50 to 520 in the X-ray diffraction pattern obtained by X-ray diffraction measurement using the Cu-Ka line. By making the crystallite diameter between 1 and 10 nm, the first conductive material has moderate crystallinity and maintains high electrical conductivity, and also prevents the destruction of the crystalline structure of the first conductive material by the insertion of anion species in the electrolyte between the crystalline layers, thereby improving the cycle characteristics. (emphasis added)
It is noted that Applicant’s crystallite diameter is met by the particle size of Gosho.
Regarding claim 1, the second conductive material has an average particle diameter size between 10 and 100 nm (20:52).
Regarding claim 2, the first conductive material is graphite or graphene, and the second conductive material is at least one selected from a group of carbon black, activated carbon, and carbon fiber (10:15).
Regarding claim 6, the non-aqueous solvent contains ethylene carbonate, dimethyl carbonate, and ethyl methyl carbonate, and
a composition ratio of ethylene carbonate and ethyl methyl carbonate in the non- aqueous solvent is between 15 and 30 vol% and between 35 and 60 vol%, respectively, and
a ratio B/A (C) of composition ratio B of dimethyl carbonate with respect to composition ratio A of ethyl methyl carbonate is 0.4<C<1.0, 
Gosho discloses at least one member selected from ethyl carbonate and ethylmethyl carbonate is preferably contained in a proportion of 25% by volume-50% by volume, ethylene carbonate is preferably contained in a proportion of 4% by volume-20% by volume, and dimethyl carbonate is preferably contained in a proportion of beyond 40% by volume and not more than 60% by volume (13:25-40).  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
Regarding claim 7, the negative electrode includes a current collector and a negative electrode mixture layer formed on one or both of surfaces of the current collector, and
the negative electrode mixture layer contains at least one negative electrode active material selected from a group of graphite, amorphous carbon, Si, and SiO, (where 0<x<2) (8:15-20).

Regarding claim 1, Gosho discloses a positive electrode active material, but does not disclose the positive electrode mixture layer contains a first positive electrode active material made of a layered compound represented by a general formula: LiaNixCoyM1- x-yO2 (where, in the formula, M is at least one selected from a group of Ti, Zr, Nb, W, P, Al, Mg, V, Mn, Ca, Sr, Cr, Fe, B, Ga, In, Si, Mo, Y, Sn, Cu, Ag, and Zn, and a, x, and y are 0.9<a<1.2, 0.5<x<0.9, 0.1<y<0.3, respectively).  Regarding claim 5, Gosho does not disclose the surface of the first positive electrode active material is covered with a film of an inorganic compound or a polymer.
Fang teaches a positive electrode active material having a coating layer that performs at a high rate discharge.  See Abstract.  An active material core is coated by a phosphate compound [0007].  The positive active material possesses good specific capacity, cycling performance and safely performance for a secondary lithium battery [0006].  For example, in example 3, Fang teaches a core made of Li1.08Ni0.5Co0.2Mn0.3O2, and a shell made of Li1.08Ni0.5Co0.2Mn0.3PO4 [0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the active material of Fang to the positive electrode of Gosho, as taught by Fang, for the benefit of having good specific capacity, cycling performance and safely performance.
Regarding claim 3, the positive electrode mixture layer further contains a second positive electrode active material which is LiCoO2, or a mixture of LiCoO2 and LiMn2O4 or LiMnxFe1-xPO4 (where x is 0.5<x<0.9), and
a ratio by weight of the first positive electrode active material with respect to the total weight of the first positive electrode active material and the second positive electrode active material is between 50 and 90 wt%, Gosho discloses LiCoO2 (6:15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of LiCoO2 and Fang’s Li1.08Ni0.5Co0.2Mn0.3O2, and a shell made of Li1.08Ni0.5Co0.2Mn0.3PO4 for the benefit of possessing good specific capacity, cycling performance and safely performance for a secondary lithium battery.
Regarding claim 4, the positive electrode mixture layer contains a second positive electrode active material which is at least one selected from a group of LiMn2O4 or LiMnxFe1-xPO4 (where x is 0.5<x<0.9) (6:17), and
a ratio by weight of the first positive electrode active material with respect to the total weight of the first positive electrode active material and the second positive electrode active material is between 60 and 90 wt%, Gosho discloses LiMn2O4 (6:17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of LiMn2O4 and Fang’s Li1.08Ni0.5Co0.2Mn0.3O2, and a shell made of Li1.08Ni0.5Co0.2Mn0.3PO4 for the benefit of possessing good specific capacity, cycling performance and safely performance for a secondary lithium battery.



Regarding claim 1, Gosho discloses a positive electrode mixture layer, but does not disclose density of the positive electrode mixture layer is between 2.3 and 2.9 g/cm.  Kumashiro teaches a secondary lithium battery having a positive electrode having a positive electrode density from to 2.5 g/cm3 to 2.8 g/cm3 [0085].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the positive electrode density in the amount as taught by Kumashiro depending on a desired positive active material capacity.


Regarding claim 1, Gosho discloses the non-aqueous electrolyte contains lithium salt, a non-aqueous solvent, but does not disclose a first additive, and a second additive,
the first additive is at least one selected from vinylene carbonate and fluoroethylene carbonate, and a loading of the first additive is between 0.5 and 5 wt% of the total weight of the non-aqueous electrolyte, and
the second additive is at least one selected from a group of 1,3,2-dioxathiolane 2,2-dioxide, 1,5,2,4-dioxadithiane 2,2,4,4-tetraoxide, phosphorous acid tris (trimethylsilyl), 1-propene 1,3-sultone, and Li2PO2F2, and a loading of the second additive is between 0.1 and 2 wt% of the total weight of the non-aqueous electrolyte.  
Moganty teaches a lithium secondary battery having an electrolyte having additives, such as fluoroethylene carbonate and 1-propene 1,3-sultone [0042].  Eleectrolyte additives protect electrode from degradation by forming a passivation film on its surface, and include mixtures of two types of additives [0039].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add and adjust the amounts of the additives fluoroethylene carbonate and 1-propene 1,3-sultone to the electrolyte of Gosho, as taught by Moganty, for the benefit of stabilizing Gosho’s electrodes.
	Moganty clearly teaches that electrolyte additive is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724